24 So. 3d 701 (2009)
LIFE CARE HEALTH RESOURCES, INC., d/b/a, Life Care Center of Port St. Lucie; Life Care Health Resources, Inc., d/b/a, Life Care Center of Winter Haven; Life Care Health Resources, Inc., d/b/a, Life Care Center of Jacksonville; Life Care Health Resources, Inc., d/b/a, Life Care Center of Ocala; Life Care Health Resources, Inc., d/b/a, Life Care Center of Orlando; Life Care Centers of America, Inc., d/b/a, Life Care Center of Citrus County, Petitioners,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Respondent.
No. 1D09-4801.
District Court of Appeal of Florida, First District.
December 22, 2009.
John F. Gilroy, III, and John E. Terrel of John F. Gilroy, III, P.A., Tallahassee, for Petitioners.
Tracy Lee Cooper, Chief Appellate Counsel, Agency for Health Care Administration, Tallahassee, for Respondent.
*702 PER CURIAM.
DISMISSED as moot.
HAWKES, C.J., BENTON, AND THOMAS, JJ., CONCUR.